IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


GARY VELORIC AND NANCY VELORIC            : No. 664 MAL 2015
                                          :
                                          :
           v.                             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
JOHN DOE AND/OR JANE DOE                  :
                                          :
                                          :
PETITION OF: BRAD HEFFLER                 :


                                     ORDER



PER CURIAM

     AND NOW, this 14th day of October 2015, the Petition for Allowance of Appeal is

DENIED. The Emergency Motion for Stay is DISMISSED as moot.